DETAILED ACTION
	The following action is in response to application 16/933,552 filed on July 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 11, step S21 should read “PERFORM ENGINE START…” instead of “PERFORM ENGINE STOP…” (see paragraph 61).  Also, step S18 should read “PERFORM ENGINE START CONTROL” instead of “PERFORM ENGINE STOP CONTROL” (see paragraph 57).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 9-16, on line 2, “, and to calculate the predicted start time and obtain the actual start time” should be deleted.  These limitations are already claimed in claim 1, and it is unclear how the previous limitations from lines 1-2 in each of claims 9-16, respectively, is related to those controls.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10 and 13-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson ‘982 (From IDS).  With regard to claim 1, Gibson teaches a hybrid vehicle control system, comprising: an engine 14; an electric motor 18; a clutch 26 configured to switch between a transmission of torque between the engine and the electric motor, and a non-transmission of the torque; and a controller 50 configured to control the engine, the electric motor, and the clutch, wherein the controller is configured to: determine whether or not to switch a traveling mode of a hybrid vehicle from a first traveling mode in which the clutch is set to a disengaged state and the hybrid vehicle travels by using the torque of the electric motor without using the torque of the engine (paragraph 24), to a second traveling mode in which the clutch is set to an engaged state and the hybrid vehicle travels by using at least the torque of the engine (paragraph 23); perform a control for an engine start by applying an engagement pressure to the clutch so as to change the clutch from the disengaged state to the engaged state, and by cranking the engine by the electric motor, when the traveling mode of the hybrid vehicle is determined to be switched from the first traveling mode to the second traveling mode (paragraph 26); calculate a predicted start time (Target start-up time) from a start of the control for the engine start to an end of the engine start; obtain an actual start time 108 from the start of the control for the engine start to an actual end of the engine start; and correct the engagement pressure so as to decrease the engagement pressure which is applied to the clutch at the time of performing the control for a subsequent engine start , when the actual start time is shorter than the predicted start time (112 yes; 114; paragraph 38; star-up time > lower threshold).  With regard to claim 2, Gibson teaches the system, wherein the controller is configured to calculate the predicted start time based on a crank position during an engine stop before the control for the engine start (paragraphs 43/44).  With regard to claims 5-6,  Gibson teaches the system, wherein the controller is configured to correct the engagement pressure so as to make a decreased amount of the engagement pressure larger, as an absolute value of a difference between the actual start time and the predicted start time becomes larger (112; 114; start-up time > high threshold).  With regard to claims 9-10 and 13-14, Gibson teaches the system, wherein the controller is configured to determine that the engine start ends when an engine rotation speed reaches a given value (Ne = Nem; paragraph 32).
Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the control system as claimed, and particularly 
wherein when a request for accelerating the hybrid vehicle is issued by a driver, the controller is configured to make the engagement pressure applied to the clutch larger than when the request for accelerating the hybrid vehicle is not issued by the driver, in order to shorten a start time of the engine, under a condition that the traveling mode of the hybrid vehicle is determined to be switched from the first traveling mode to the second traveling mode, and including the remaining structure and controls of claims 3-4, respectively.
	Please Note:  Although the cited prior art teaches of increasing a clutch capacity if a request for accelerating is issued by a driver, the prior art does not teach of the controller being configured to make the engagement pressure applied to the clutch larger than when the request for accelerating the hybrid vehicle is not issued by the driver, in order to shorten a start time of the engine, under a condition that the traveling mode of the hybrid vehicle is determined to be switched from the first traveling mode to the second traveling mode.  
	Generally, the request for acceleration will lead to the decision to switch between modes.  If the decision to switch between modes is already present, the engagement pressure of the clutch is not then controlled by the request for acceleration (as claimed).  
	Also, in the Suzuki ‘078 art (cited in IDS), if a decision to switch modes (START), the crank torque Tcr of the electric motor is adjusted based on whether an acceleration is requested (after the decision for a mode switch) S10.  The engagement pressure of the clutch is not altered as claimed in claims 3 and 4 of the present invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim ‘524 has been cited to show a control system comprising an engine 10, clutch 50, motor 20, wherein if a decision to switch modes between an electric drive and hybrid drive (Fig. 3), the clutch engagement pressure is modified based on a driver acceleration demand (fig. 3).
	
Yoshida ‘008 has been cited to show a control system comprising an engine E, clutch CL1, motor MG, wherein if a decision to switch modes between an electric drive and hybrid drive #11, a clutch engagement is modified #12 based on an absolute value of a difference between the engine speed and motor speed #13.

Nedorezov ‘109 has been cited to show a control system comprising an engine 12, clutch 20, motor 16, wherein if a decision to switch modes between an electric drive and hybrid drive 38, an engine speed is compared with a combustion event speed 48 and then the clutch will fully engage once the engine speed and motor speed are synchronized 50/52/56.

Nedorezov ‘281 has been cited to show a control system comprising an engine 10, clutch 236, motor 240, wherein if a decision to switch modes between an electric drive and hybrid drive 302, and a clutch engagement pressure is modulated and learned based on the engine speed 310/322.

Saito ‘733 has been cited to show a control system comprising an engine 20, clutch 30, motor 40, wherein if a decision to switch modes between an electric drive and hybrid drive S1, a predicted engine speed is set based on a detected stop crank position S5/S6 and a clutch engagement pressure is modulated based on the engine speed and the predicted engine speed S8/S10.






FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.






	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 7, 2022